                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

 MARLANA MAFILLE and
 CHRISTOPHER MAFILLE,
                            Plaintiffs,
 vs.                                          Case No. 18-CV-586-TCK-FHM
 KAISER-FRANCIS OIL COMPANY,
                            Defendant.

                                 OPINION AND ORDER

       Plaintiffs’ Motion to Quash Subpoenas, For Protective Order, and Request for

Expedited Briefing Schedule or Hearing, [Dkt. 24], is before the undersigned United States

Magistrate Judge for decision. The matter has been fully briefed, [Dkt. 24, 32, 35], and is

ripe for decision.

       It does not appear that counsel have met and conferred before this motion was filed

as required by both the Federal Rules of Civil Procedure and the Local Rules of this Court.

Judging by the tone of the emails attached to the briefs and the tone adopted by counsel

for both sides in their briefing, it appears that counsel for neither side is amenable to

approaching this matter civilly.    The approach apparently taken by counsel is not

acceptable. Counsel are required to personally meet face-to-face in a sincere good faith

effort to resolve differences. LCvR 37.1. Only after such a meeting has occurred will the

court consider future discovery matters.     Counsel are advised that an exchange of

posturing emails will not satisfy the meet and confer requirement and counsel refusing to

engage in a good faith meet and confer will bear the expense of future motions. The

present motion has been resolved without the required meet and confer to demonstrate to
counsel the breadth of discovery that will be permitted in the belief that the general tenor

of this order will guide the counsel going forward.

       Defendant issued subpoenas to Plaintiff Christopher Mafille’s (Christopher)

employer, Unit Corporation, the preschool Plaintiffs’ daughter attends, Google, and an

entity called BFHO.1 Plaintiffs seek an order quashing the subpoenas and the issuance of

a protective order prohibiting Defendant “from conducting any further discovery subsequent

to the date of Marlana’s termination of employment unless approved by this Court.” [Dkt.

24, p. 2].     Plaintiffs request an extraordinary protective order.           By and large even

complicated multi-party cases proceed to trial without the need for such court oversight.

Plaintiffs have not demonstrated the need for the entry of such an unusual order. The

request for a protective order is denied.

       Plaintiffs have asserted employment discrimination and tort claims, including loss

of consortium arising out of Defendant’s termination of Plaintiff, Marlana Mafille’s (Marlana)

employment with Defendant.             Defendant asserts that Marlana’s employment was

terminated for faulty performance issues, that she abandoned her position, and failed to

follow applicable procedures for taking leave. Defendant further states that following

Marlana’s termination, it determined that additional grounds existed for termination of her

employment, including that Plaintiff was running an on-line clothing business during her

work hours, and she allegedly disclosed Defendant’s confidential trade secret information

to her husband, Christopher. Plaintiffs argue generally that the information is sought by

these subpoenas for the purpose of harassment and that Defendant is not entitled to



       1
           BFHO has responded to the subpoena and the motion is moot as to BFHO. [Dkt. 35, p. 8].

                                                  2
discovery on any topic that relates to reasons that might justify the termination of Marlana’s

employment which Defendant discovered after her employment was terminated. No

authority is offered for this proposition and the court rejects the concept that discovery is

somehow frozen at the date Marlana’s employment was terminated.

                                    Subpoena to Unit Corporation

        Unit Corporation is Christopher’s employer. The subpoena seeks: documents

demonstrating benefit descriptions and information including leave policies; documents

showing what benefits were utilized, and the cost of benefits to Plaintiff; documents related

to an email which was attached to the subpoena as an exhibit, but which was not provided

to the court; and all documents containing communications between Christopher’s work

email at Unit Corporation and a list of other email addresses used by the Plaintiffs.

        Plaintiffs make a general relevancy argument and also argue that the benefit

information sought constitutes collateral source information which in no event would be

admissible concerning damages. Plaintiffs also state that Defendant has all emails Marlana

may have sent from Defendant’s email system and therefore there is no need to make Unit

Corporation search for those emails. Defendant asserts that the emails are probative of

Marlana’s misuse of leave time and conducting other business while on the job. Defendant

also states that the emails sought will reflect Plaintiffs’ use and dissemination of the trade

secrets Marlana shared with Christopher.2 Defendant further asserts that in view of the




        2
            In its briefing Defendant makes assertions about Plaintiffs’ failure to conduct any search for
electronic data,[Dkt. 32, p. 9], that issue is not before the court and will not be addressed absent a motion
filed after the required meet and confer.

                                                     3
loss of consortium claim, Defendant may discover communications respecting the health

of the Plaintiffs’ marriage. Unit Corporation has not objected to the subpoena.

       The court finds that the subpoena to Unit Corporation is properly limited to Request

No. 5, which seeks documents from Christopher distributing the alleged Kaiser-Frances

trade secrets/confidential communications. The court fails to see how discovery about

benefits afforded Christopher by his employer, his family’s use of the benefits, and the cost

of benefits is relevant even for discovery purposes. The court finds that production of

emails between Christopher and Marlana is overly invasive into what may be personal and

private conversations between husband and wife. The emails, whatever their content, will

not be sufficiently probative of loss of consortium to justify the privacy invasion.

       The motion for protective order is granted in part and denied in part as to the Unit

Corporation subpoena.

                                      School Subpoena

       Montessori Academy of Owasso is the preschool where Plaintiffs’ daughter attends

preschool. Defendant issued a subpoena to the school seeking production of records from

2017 to the present which reflect attendance at school, reasons provided for absences or

tardies, who dropped off or picked up Plaintiffs’ daughter, enrollment, and withdrawal from

summer programs for 2018. [Dkt. 24-2]. Plaintiffs broadly assert that the child is being

used as a tool to punish them for bringing this action and state their belief that it will not be

long before Defendant issues subpoenas for their children’s medical records and veterinary

records for their dog. [Dkt. 24, p. 11]. Plaintiffs also assert that the subpoena hectors the

school and speculate that their child could lose her place at the school. [Dkt. 35, p. 5].

Defendant asserts that the school records may show Marlana’s work hours and hours she

                                               4
did not work and that information is relevant to her credibility on the number of hours

worked so as to meet the requirements for FMLA leave. The school has not objected to

the subpoena.

       Plaintiffs have provided no basis for their objections and dire predictions. The court

finds that the school subpoena does not seek personal information unrelated to this lawsuit

about Plaintiffs’ minor child and further that the information is relevant for discovery

purposes. The motion to quash is denied as to the Montessori Academy of Owasso.

                                   Subpoena to Google

       Defendant issued a subpoena to Google seeking production of: 1) all emails from

Christopher distributing the information contained in an exhibit, [Dkt. 24-3, p. 7; Request

No. 1]; 2) all communications from January 1, 2017, to the present by and between listed

email addresses, Id., Request No. 2; 3) all email and attachments, Google Docs, and

calendars associated with the email addresses marlana.mafille@gmail.com and

chrismafille@gmail.com over the same time period. Id., p. 8; Request Nos. 5 and 6.

Defendant also asks for all emails, attachments, and Google Docs from those same emails

for the same time period that contain certain search terms. Id., Request Nos. 3 and 4. In

its response brief Defendant informs the court that Google requires the consent of the

owner of the email accounts and asks the court to: 1) order Plaintiffs to sign consents for

production from Google using the search terms, and 2) order preservation of the accounts

to be held in escrow by a forensic vendor for implementation of the search terms. [Dkt. 32,

p. 16]. The court understands this to mean Defendant wants the universe of documents

requested from the identified gmail accounts provided to the forensic vendor to be



                                             5
searched for the specified search terms and that Defendant is content to limit the

information it receives to the documents containing the search terms.

       Plaintiffs object that the information sought is so overly broad and intrusive into their

personal lives that the court should prohibit discovery. They also assert that there has

been no attempt to narrow the information sought to focus on Marlana’s termination.

Defendant responds that it is known that Marlana transmitted trade secrets to Christopher

via Google email and they are entitled to discover the degree and full extent of the

transmission.

       The court finds that, except for Request No 1, which relates to distribution of

Defnedant’s alleged trade secret information, the subpoena to Google, which seeks all e-

mail communications between Plaintiffs’ gmail accounts is an unwarranted fishing

expedition into what are essentially private communications.

       Defendant has access to all email communications residing on its own system and

all email communications related to its alleged trade secrets from Unit Corporation.

Defendant has, or will receive, email communications from the gmail accounts to Marlana’s

business enterprise from BHFO. In addition to the privacy concerns, further production

from gmail accounts will result in redundant production of the same information. The court

is not persuaded that the needs of the case require redundant production, especially with

the attendant production of private communications.

       The court has reviewed the search terms and finds that many of the terms have no

obvious relevance to the case, and many are over-inclusive.             The court finds that

application of the search terms to Plaintiff’s gmail accounts is of low imporance in resolving

the issues in the case and the burden of disclosure of private communications outweighs

                                               6
whatever probative value the production resulting from application of the search terms may

have.

        The protective order is granted as to the Google subpoena, except for Request No

1, which relates to the distribution of alleged trade secret information.       Documents

responsive to Request No. 1 from chrismafille@gmail.com are to be provided to Defendant.

[Dkt. 24-3, p. 7].

        The court’s limited research reveals that some courts have found that as an

electronic communication service, entities like Google may not respond to a civil subpoena

without running afoul of the Electronic Communications Privacy Act. (ECPA), 18 U.S.C. §§

2701, et seq. Katz v. Liberty Power Corp., 2019 WL 957129 (D. Mass.), Al Noaimi v. Zaid,

2012 WL 4758048 (D. Kan.). However, it is not necessary to explore and comment on the

provisions of the ECPA because the electronic records may be released with the consent

of the subscriber, here Plaintiffs. 18 U.S.C. § 2702(b)(3). The court views requiring

Christopher to execute a consent to the release of the information sought by the subpoena

in Request No. 1 to be no more invasive than requiring him to open a physical filing cabinet

to supply documents responsive to a discovery request.           Further, the court views

cooperation with discovery as a condition to the prosecution of a lawsuit in federal court.

Since the communications described in Request No. 1 to Google are relevant for discovery

purposes, Christopher is required to execute an appropriate consent form to facilitate the

release of responsive emails.




                                             7
                                    CONCLUSION

       Plaintiffs’ Motion to Quash Subpoenas, For Protective Order, and Request for

Expedited Briefing Schedule or Hearing, [Dkt. 24], is GRANTED in part and DENIED in part

as set out herein.

       Christopher is HEREBY ORDERED to execute an appropriate consent form on or

before May 7, 2019, to enable Google to provide documents responsive to Request No 1

from chismafille@gmail.com.

       SO ORDERED this 1st day of May, 2019.




                                           8
